Citation Nr: 1042853	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  10-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss disability.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1952 to June 1956 and 
from September 1956 to August 1963.

The matter of entitlement to service connection for tinnitus 
comes before the Board of Veterans' Appeals (Board) from a 
November 2009 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Louisville, Kentucky. 

In his March 2010 VA Form 9, the Veteran also expressed 
disagreement with a March 2010 RO decision which granted him 
service connection for bilateral hearing loss disability with a 
noncompensable rating.  The record does not reflect that a 
statement of the case (SOC) has not been provided following the 
timely filing of a notice of disagreement; therefore, a remand, 
not a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to the onset 
date of his tinnitus.

2.  The competent clinical evidence of record reflects that the 
Veteran's tinnitus was initially demonstrated years after 
service, and has not been shown by competent clinical evidence to 
be causally related to the Veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active service, 
nor may it be presumed (as an organic disease of the nervous 
system), to have been so incurred or aggravated. 38  U.S.C.A. §§ 
1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In correspondence dated in October 2009, VA informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The correspondence also notified him that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), VA treatment and 
examination records, and the Veteran's statements in support of 
his claim.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

A VA examination and opinion with respect to the issue of 
tinnitus were obtained in June 2009, with an addendum in March 
2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination/opinion obtained in this case is more than 
adequate, as the opinion is predicated on a full audiometric 
examination of the Veteran and a review of his claims file.  It 
considers the pertinent evidence of record, to include statements 
of the Veteran regarding in-service, and post service, acoustic 
trauma.  Rationale was provided for the opinion proffered.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and tinnitus, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran avers that he has tinnitus as a result of active 
service.  The first element in a claim for service connection, is 
evidence of a current disability.  The Board notes that the 
Veteran is competent to attest to factual matters of which he has 
first-hand knowledge (e.g., experiencing ringing in his ears).  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board finds that the Veteran is competent to report that he has 
current tinnitus, and is credible in this regard.

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran contends that he was exposed to aircraft noise, jet 
engine noise, and emergency power generator noise during service.  
The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was an electrician.  The Veteran's exposure to 
some acoustic trauma in service is conceded as consistent with 
the circumstances of his service as an electrician in the Air 
Force.  38 U.S.C.A. § 1154(a) (West 2002).  

The third requirement for service connection is medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  The Board finds, for the reasons noted below, 
that the third requirement for service connection has not been 
met.  

The Veteran's STRS are negative for any complaints of, or 
treatment for, tinnitus.  The Veteran avers that he made numerous 
visits to sick call with regard to experiencing ear pain, and 
severe ringing of the ears.  However, the clinical evidence of 
record from the Veteran's service is negative for any such 
visits.  In this regard, the Board notes that the STRs reflect 
complaints of genital discharge and other genital problems 
(December 1952, December 1962, January 1953, February 1953, and 
August 1953), mouth pain (September 1952), cold and sore throat 
(October 1952), cough and diarrhea (February 1953), headache (May 
1953), diarrhea (May 1953), gastroenteritis (May 1953), gonorrhea 
(August 1953), pain in the lateral malleolus (August 1955), ankle 
pain and surgery (August and September 1955), a laceration (April 
1956), right hip pain (February 1957), shoulder pain (March 
1958), hand pain (September 1960), a cyst like lesion of skin 
over the ribs (January 1961), upper respiratory infection (April 
1962), and cold and possible fever (December 1962).  An April 
1956 report of medical examination for discharge purposes 
reflects that upon clinical examination the Veteran's ears were 
noted to be normal.  The "notes" section reflects childhood 
whooping cough and tonsillectomy, mild sinusitis for five years, 
gonorrhea in 1959, sea sickness in 1953, and a chip bone of the 
right ankle removed by surgery in 1955.  It was further noted 
that the Veteran "denies all else."  A May 1963 STR reflects 
that the Veteran requested a physical examination and noted that 
he considered himself in "good condition."  The report is 
negative for any complaints of tinnitus or other ear problems.  A 
June 1963 STR reflects that the Veteran was "coming up for 
discharge" and had recurrent pain of the wrist.  The report is 
negative for any complaints of tinnitus or other ear problems.  
The Board finds that the Veteran's contention that he was seen at 
numerous sick calls for severe ear pain and ringing of the ears 
is less than credible as the Veteran's STRs are quite extensive 
with regard to other complaints, but entirely negative for any 
ear complaints.  The Board finds that if the Veteran had gone to 
sick call numerous times for tinnitus, it would have been noted 
in his STRs, as were his numerous other visits for numerous other 
complaints.  

In addition, the credible evidence of record does not reflect 
that the Veteran has had continuity of symptomatology since 
service.  An April 2008 VA audiology consult reflects that the 
Veteran reported that he had had unilateral periodic tinnitus in 
the right ear only for less than one year with no particular 
precipitating event. 

A March 2009 VA audiology reevaluation reflects that the Veteran 
denied tinnitus.

A June 2009 VA examination report reflects that the Veteran 
reported bilateral tinnitus which began in 1963 (his last year of 
service) and has gotten worse over time.  The Veteran reported 
that it was periodic (weekly) and comes on suddenly.  

A March 2010 addendum to a June 2009 VA examination report 
reflects the examiner's opinion that the Veteran's tinnitus was 
less likely as not due to reported military noise exposure.  The 
examiner's opinion was based, in part, on the Veteran's 
statements, and a review of the claims file.  

The earliest documented complaint of tinnitus is the Veteran's 
April 2008 report to VA medical providers, at which time, he 
noted that he had periodic tinnitus in one ear for less than a 
year.  The Board notes that the Veteran filed claims for 
entitlement to service connection for other disabilities in May 
1980, October 2002, and August 2007; yet, he did not file a claim 
for, or mention, tinnitus at those times.  The Board finds that 
if the Veteran had had tinnitus since separation from service, it 
would have been reasonable for him to have filed a claim for 
tinnitus, complained of tinnitus, or sought treatment for 
tinnitus, when he filed his claim for VA compensation benefits in 
1980, 2002, or 2007. 

The Board acknowledges that the absence of any corroborating 
medical evidence supporting assertions, in and of itself, does 
not render lay statements incredible, however, such absence is 
for consideration in determining credibility.  The Board finds 
that the Veteran's statement that he has had tinnitus since 
service is less than credible when considered with the record as 
a whole.  In sum, the Veteran's STRs are negative for any 
complaints of tinnitus when documenting other abnormalities, the 
Veteran failed to complain of tinnitus when he filed other VA 
claims in May 1980, October 2002, and August 2007, the Veteran 
complained of tinnitus of less than one year in duration in 2008, 
and the Veteran denied tinnitus in 2009.  It was not until 2009, 
45 years after separation from service, and after previous denial 
of tinnitus since service, that the Veteran contended tinnitus 
since service.

In the absence of demonstration of continuity of symptomatology 
by credible evidence, or a competent clinical opinion relating 
the current tinnitus to service, the initial demonstration of 
tinnitus approximately 45 years after separation from service is 
too remote to be reasonably related to service.  Although the 
Veteran is competent to report that he has current tinnitus, he 
has not been shown to possess the requisite skills or training 
necessary to be capable of making competent etiological opinions.  
Espiritu, supra.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection for tinnitus is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for tinnitus is denied.

REMAND

In March 2010, the RO granted the Veteran's claim for entitlement 
to service connection for bilateral hearing loss disability, and 
assigned a noncompensable initial rating.  In March 2010, the 
Veteran filed a notice of disagreement to the March 2010 
decision, which was received at the AOJ. The record does not 
contain a statement of the case (SOC) with respect to the issue.  
In a case in which a Veteran expressed disagreement in writing 
with a decision by an agency of original jurisdiction, and the 
agency of original jurisdiction failed to issue an SOC, the Board 
should remand the matter for appropriate action. See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The record does not indicate that 
an SOC has been issued.  The Veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
issue by submitting a timely substantive appeal (e.g., a VA Form 
9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302, 20.303.

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, if one 
has not yet been issued, so that the 
Veteran may have the opportunity to 
complete an appeal on the issue of 
entitlement to a compensable initial rating 
for bilateral hearing loss disability (if 
he so desires) by filing a timely 
substantive appeal.  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board. If a 
timely appeal is filed, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


